Citation Nr: 0302285	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-17 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Basic eligibility to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The appellant was a member of the Army National Guard of the 
District of Columbia from February 7, 1974, to January 5, 
1976, to include a period of active duty for training from 
May 1, 1974, to November 23, 1974.  Thereafter, he served on 
active duty in the Army from January 6, 1976, to April 29, 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Washington, DC, RO that the appellant did not meet the basic 
eligibility requirements for nonservice-connected pension.  

The Board notes that the appellant was scheduled for a 
hearing before the Board in Washington, DC, in September 
2002; however, he failed to report to the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.


FINDINGS OF FACT

1.  The appellant was a member of the Army National Guard 
from February 7, 1974, to January 5, 1976, he had a period of 
active duty for training from May 1, 1974, to November 23, 
1974; thereafter, he served on active duty in the Army from 
January 6, 1976, to April 29, 1976.

2.  The appellant has not been granted service connection for 
any disability based on a period of inactive duty training or 
active duty for training during his service with the Army 
National Guard.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans of a period of war who meet certain service 
requirements and who are permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct are entitled to a nonservice-connected 
disability pension.  38 U.S.C.A. § 1521(a).  In order to be 
eligible for this pension, the individual must have served in 
the active military, naval, or air service: for 90 days or 
more during a period of war; during a period of war and was 
discharged or released from such service for a service-
connected disability; for a period of 90 consecutive days or 
more where such period began or ended during a period of war; 
or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).

In the case at hand, the appellant contends that, following a 
period of active duty for training, he had more than three 
months of active duty during a period of war.  The evidence 
of record notes that the appellant served in the Army 
National Guard of the District of Columbia from February 7, 
1974, to January 5, 1976, to include a period of active duty 
for training from May 1, 1974, to November 23, 1974.  The 
appellant's NGB Form 22 notes that he received an honorable 
discharge from the Army National Guard on January 5, 1976; he 
was involuntarily ordered to active duty beginning January 6, 
1976.  The appellant's DD Form 214 notes that he had active 
service in the Army from January 6, 1976, to April 29, 1976.  
The service department has stated that available records do 
not indicate that the appellant had any active duty prior to 
1976.  The service department's determinations must be 
accepted by the Board.  See 38 C.F.R. § 3.203; Venturella v. 
Gober, 10 Vet. App. 340, 341-342 (1997); Duro v. Derwinski, 2 
Vet. App. 530 (1992). 

The Board finds that the claimant does not have the service 
requirements necessary under § 1521(j) for a nonservice-
connected pension.  The record indicates that the appellant 
served in the Army National Guard from February 1974 to 
January 1976; the period of war known as the Vietnam Era 
began August 5, 1964, and ended May 7, 1975.  See 38 U.S.C.A. 
§ 101(29).  Thus, the appellant's service was during a period 
of war.  See 38 C.F.R. § 3.2(e).  The remaining question is 
whether he had qualifying service, as described above.  The 
appellant has indicated that he currently suffers from a back 
disability, a liver disability, hepatitis and HIV; however, 
he has specifically stated that these disabilities are not 
related to his period service in the Army National Guard.  
Furthermore, the appellant is not service-connected for any 
disabilities.  (Parenthetically, the Board notes that the RO 
denied service connection for nicotine dependence and 
shortness of breath due to smoking in a December 1998 rating 
decision; the appellant did not appeal this decision.)  
Therefore, the appellant does not meet the basic eligibility 
requirements for pension for this period of service.

Furthermore, with respect to the appellant's period of active 
duty in 1976, the term "period of war" does not include the 
period from January 1976 to April 1976.  See 38 U.S.C.A. § 
101; 38 C.F.R. § 3.2; Mason v. Principi, 16 Vet. App. 129 
(2002) (Congress clearly defined "period of war," and the 
Court has no authority to extend or expand that definition).  
As a consequence, the appellant does not meet the basic 
eligibility requirements for pension for this period of 
service.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Finally, the Board notes that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is not applicable in cases such 
as this where the law as mandated by statute, and not the 
evidence, is dispositive of the claim.  See Mason, supra, at 
132.


ORDER

Basic eligibility to nonservice-connected pension benefits is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

